ON MOTION TO WITHDRAW MANDATE, VACATE CONVICTION AND DISCHARGE APPELLANT
PER CURIAM.
On February 3, 1993, 611 So.2d 1371, this court issued a per curiam opinion affirming the trial court’s order denying appellant’s motion to vacate or set aside his judgment and sentence filed pursuant to rule 3.850, Florida Rules of Criminal Procedure. Appellant filed an emergency extraordinary motion to withdraw the mandate in this ease, vacate his conviction, and discharge him based upon State v. Williams, 623 So.2d 462 (Fla.1993).
Having previously issued an order granting appellant’s motion to withdraw the man*138date in this case, we now withdraw our opinion of February 3, 1993, and grant appellant’s motion to vacate his conviction and discharge him based upon this court’s recent decision in Phillips v. State, 623 So.2d 621 (Fla. 4th DCA1993).
DELL, C.J., HERSEY, J., and WALDEN, JAMES H., Senior Judge, concur.